Citation Nr: 1828528	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to a disability rating in excess of 50 percent for sleep apnea with asthma.

2.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

5.  Entitlement to a combined evaluation of 100 percent for all service-connected disabilities effective from November 24, 2007.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, service connection was granted and a noncompensable rating was assigned for the Veteran's migraine headaches effective from November 24, 2007.  Service connection was also granted for the Veteran's sleep apnea and patellofemoral syndrome of both knees.  In October 2008, the respective disability ratings for the Veteran's sleep apnea, patellofemoral syndrome of the knees and migraine headaches were continued.  The Veteran only appealed the evaluation of his migraine headache disability and submitted a substantive (VA Form 9) appeal in August 2009.  While this issue was perfected by the Veteran, it was not certified at the time to the Board.

In February 2011, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), which the RO also treated as a claim for increased ratings for the Veteran's sleep apnea, migraine headaches and bilateral knee disabilities.  In an April 2012 rating decision, the RO continued the 50 percent evaluation for the Veteran's sleep apnea with asthma, as well as the respective 10 percent ratings for patellofemoral syndrome of the right and left knees.  In a May 2012 rating decision, a Decision Review Officer assigned a higher 30 percent rating for the Veteran's migraine headaches effective November 24, 2007.  As the Veteran was not awarded the maximum disability rating, the issue remains in appellate status and has been characterized as shown on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2017, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues of entitlement increased ratings for patellofemoral syndrome of the right and left knees, as well as entitlement to a combined evaluation of 100 percent for all service-connected disabilities effective from November 24, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's service-connected sleep apnea with asthma is manifested by the use of a continuous positive airway pressure (CPAP) breathing assistance device; the condition is not productive of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.

2.  The Veteran's asthma has not been manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, has not resulted in at least monthly visits to a physician for required care of exacerbations, and does not require intermittent courses of systemic (oral or parenteral) corticosteroids.

3.  Prior to November 30, 2016, the Veteran did not have migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; however, this finding was made during a November 30, 2016 VA examination.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a disability rating in excess of 50 percent for obstructive sleep apnea with asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code (DC) 6847 (2017).

2.  Prior to November 30, 2016, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8100 (2017).

3.  Since November 30, 2016, the criteria for a rating of 50 percent, but no greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings showing a change in the severity of symptoms and consequent disability during the rating period on appeal, the Board will "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Sleep apnea

The Veteran is requesting a higher disability rating for his service-connected sleep apnea with asthma, which is currently rated as 50 percent disabling under DC 6847.

DC 6847 dictates that sleep apnea which requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine warrants a 50 percent disability rating.  A 100 percent disability rating is warranted for sleep apnea which results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheostomy.  See 38 C.F.R. § 4.97, DC 6847.

The Board will determine the severity of both the Veteran's sleep apnea and asthma to determine which disability should be considered the predominant disability. 

Bronchial asthma is rated under DC 6602.  Under DC 6602, a 10-percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71- to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30-percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60-percent rating is assigned for an FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100-percent rating is assigned for bronchial asthma with an FEV-1 of less than 40-percent predicted; or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

Governing regulations require that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96.  

A review of the record demonstrates that the Veteran has been diagnosed with sleep apnea, and treatment with a CPAP machine was prescribed.  VA treatment records reflect that he has been diagnosed with obstructive sleep apnea.  Notably, records dated in August 2011 and March 2012 noted that the Veteran had no history of respiratory failure.

A November 2011 VA addendum report noted that based on the Veteran's lack of symptoms (no daytime somnolence) and the results of a recent sleep study which showed no desaturations, the Veteran did "not have sleep apnea to a significant degree to require treatment with CPAP."  The examiner who wrote the opinion stated that based on the diagnostic criteria for obstructive sleep apnea, the Veteran was diagnosed with obstructive sleep apnea to a moderate degree as his AHI (apnea-hypopnea index) was 16.1.

In November 2016, the Veteran underwent a VA contract examination to assess the severity of his sleep apnea.  The examiner found that continuous medication was not required for control of a sleep disorder condition.  The examiner further noted that the Veteran required the use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine.  The Veteran was noted to have persistent daytime hypersomnolence.  He did not have any scars (surgical or otherwise) related to his sleep apnea.  The examiner found that the Veteran's sleep apnea did not impact his ability to work.

That same month, the Veteran underwent a VA contract examination to assess the severity of his asthma.  The examiner found that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The Veteran did require the intermittent use of inhaled medication, namely, inhalational bronchodilator therapy.  The Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran also did not have any physician visits for required care of exacerbations.  Pulmonary function testing was performed.  The Veteran was found to have a post-bronchodilator FEV-1 of 81 percent predicted, and an FEV-1/FVC of 108 percent predicted.  The examiner noted that diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) testing was not completed because it was not indicated in the Veteran's case because the pulmonary function test results accurately reflected the extent of impaired pulmonary functioning.

A June 2017 VA neurology consult stated that there was a high likelihood the Veteran was poorly treated with his sleep apnea and was having episodes of microsleep.  He was noted to have episodes of falling asleep at the wheel of his car.  The neurologist recommended the Veteran take his CPAP equipment for evaluation due to suspected poor sleeping.

In April 2018, the Veteran underwent another VA contract respiratory conditions examination.  The examiner stated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The examiner noted that the Veteran had an acute event of respiratory failure during hernia surgery in 2015.  Pulmonary function testing was performed.  The Veteran was found to have a pre-bronchodilator FEV-1 of 59 percent predicted, and an FEV-1/FVC of 88 percent predicted.  The examiner noted that post-bronchodilator testing was not completed because albuterol made the Veteran very agitated and combative, and he would not be cooperative.  The examiner also noted that DLCO testing was not indicated in the Veteran's case because the pulmonary function test results accurately reflected the extent of impaired pulmonary functioning.

Considering the evidence, the Board finds that the Veteran's asthma does not warrant a disability rating in excess of 50 percent under DC 6602.  The medical evidence of record has not shown that his asthma has ever manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, resulted in at least monthly visits to a physician for required care of exacerbations, or required intermittent courses of systemic (oral or parenteral) corticosteroids.

As the Veteran's asthma would not warrant a disability rating in excess of 50 percent, the Board concludes that the sleep apnea is the predominant disability.  Considering the criteria in DC 6847, the Board finds that the maximum rating is not warranted as there is no evidence (and the Veteran does not assert) of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a requirement of a tracheostomy.  

The Board acknowledges that statements made by the Veteran's wife at his June 2017 Board hearing that the Veteran's pulse oximetry readings are below normal even when the Veteran is using his CPAP.  The Board acknowledges that such a finding would not be contemplated by the schedular rating criteria pertaining to sleep apnea.  However, there is no evidence that the Veteran's disability picture presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment (beyond that already contemplated by TDIU, which has been in effect since November 2007) or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6500-6847.  

In sum, there is no basis for a higher evaluation for the Veteran's service-connected sleep apnea with asthma.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 50 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine headaches

The Veteran's migraine headaches have been rated as 30 percent disabling under DC 8100 for the entirety of the appeal period.  Under 38 C.F.R. § 4.124a, DC 8100, migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant the assignment of a 30 percent evaluation.  A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  The phrase "productive of economic inadaptability" has the meaning of either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The criteria for a 50 percent evaluation do not require the Veteran to be incapable of any substantially gainful employment; rather, "[e]vidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence."  Pierce, 18 Vet. App. at 446. 

Turning to the evidence of record, the Veteran underwent a VA examination in August 2008 which noted that the Veteran has continued to have episodic headaches since his last compensation and pension examination in October 2007.  The Veteran stated that two to three times a week, on average, he develops an onset of a headache which begins as a pressure sensation in both temples or behind both eyes.  When it is severe he may have numbness in the face.  Sometimes he has a little increase in sensitivity to light, and sometimes sound bothers him.  The Veteran was diagnosed with migraine headaches.

An April 2010 VA treatment record noted the Veteran's reports that he started getting headaches more often in the mid-afternoon to late evenings two to three times per week starting in mid-January.  Otherwise, there were no changes in his vision, and no neck stiffness, pain or tenderness.

In December 2010, the Veteran underwent another VA examination in which he stated that his headache symptoms were worse than they were during the August 2008 examination.  He stated that he may go two to four weeks without having more than two to three headaches, but then he would go through periods of time where he has two to three headaches per week graded as a 9.5 out of 10.  The Veteran further stated that these headaches would last anywhere from 45 minutes to two and one-half hours depending on how soon he initiates treatment.  The headaches are sometimes associated with nausea and are associated with spots and haziness in his vision.  The Veteran takes medication to treat his headache symptoms.  He stated that he cannot engage in work or activities during his headaches, but must sit down in a quiet place or lay down.

In August 2011, the Veteran underwent another VA examination to assess the severity of his migraine headaches.  The examiner noted that the Veteran was taking medication to control symptoms.  The Veteran experienced pain on both sides of the head, sensitivity to light and sound, and changes in vision.  The VA examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain once every month, but the Veteran did not have very prostrating and prolonged attacks of migraine headache pain.

On November 30, 2016, the Veteran again underwent a VA examination for his migraine headaches.  The examiner noted that the Veteran was taking medication to control symptoms.  The Veteran experienced pain localized to one side of the head, nausea, sensitivity to light and sound, and changes in vision.  The VA examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner also found that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The VA examiner found that the Veteran's headache condition impacted his ability to work.

Based on the foregoing, the Board finds that since November 30, 2016, his headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the criteria for a higher rating of 50 percent for the period on appeal have been met.  However, the evidence of record does not make it possible to determine the precise date at which point this increase in the severity of the Veteran's prostrating attacks of migraine headache pain occurred.  A review of the remaining medical evidence of record does not show any findings of the Veteran's headache symptoms that are indicative of very frequent completely prostrating and prolonged attacks.  As such, prior to November 30, 2016, the evidence does not more closely approximate the criteria for a 50 percent disability rating.  A rating in excess of 30 percent for migraine headaches is not warranted.

The Board has also considered lay statements from the Veteran and his wife that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's headaches has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Veteran's headaches result in pain.  By definition of the word "headache" and from the rating schedule, this is the symptom that the rating schedule contemplates. From the plain language of the disability and the schedular language, it is the prostrating nature and the frequency of headaches that gives rise to increased ratings.  The regular schedular criteria thus contemplate both the symptoms - pain - and the level of disability suffered by the Veteran - less than completely prostrating attacks.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

In sum, the Board finds that a disability rating in excess of 30 percent for migraine headaches is not warranted for the period prior to November 30, 2016.  The Board further finds that effective November 30, 2016, a disability rating of 50 percent, but no higher, for migraine headaches is warranted.  


ORDER

Entitlement to a disability rating in excess of 50 percent for sleep apnea with asthma is denied.

Prior to November 30, 2016, entitlement to an initial disability rating in excess of 30 percent for migraine headaches is denied.

Since November 30, 2016, entitlement to an initial disability rating of 50 percent, but no greater, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Further development of the claims of increased rating for the Veteran's bilateral knee disabilities is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's patellofemoral syndrome of the right and left knees are each rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5019.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from November 2016, do not meet the specifications of Correia.  Specifically, the examination report does not provide range of motion findings that were obtained on active versus passive motion, nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  

As the issue of entitlement to a combined evaluation of 100 percent for all service-connected disabilities effective from November 24, 2007 is inextricably intertwined with the Veteran's increased rating claims for his knees, adjudication of this issue will be deferred until the increased ratings issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records dated since March 2018.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of his service-connected bilateral knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of both the right and left knee disability, and make determinations regarding range of motion, including any additional functional impairment.

The examination must include range-of-motion findings for active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's bilateral knee disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


